      Case 5:19-cv-00286-JKP-ESC Document 141 Filed 01/04/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


EJ LEJEUNE, INDIVIDUALLY AND ON               §
BEHALF OF ALL OTHERS SIMILARY                 §
SITUATED; HENRY TORRES                        §               SA-19-CV-00286-JKP
VILLEGAS, JOSE A. REYES DIAZ,                 §
JULIO LOPEZ RIOS, ISRAEL DIAZ,                §
LUIS M. RODRIGUEZ, WILFREDO                   §
SANCHEZ, KELVIN CULP, KERRY                   §
POOL, DARIN REID, FORREST SMITH,              §
DARREN GULIN, CRAIG WRIGHT,                   §
JOSHUA GRIMES, BOBBY PATTON,                  §
STEVE EBEL, BRIAN KOPP, RICHARD               §
GIBSON, MIKE SIELICKI, BENNETT                §
ELLIOTT, OSCAR CASTANOJR.,
DOMINGO DE LA GARZA, DYLAN
SUTTON, CHARLES FOSS, KEVIN
AHEARN, COURTNEY BEASLEY,
ROCKY COCHRAN, ENSLEY
WINDHAM, TYLER NEGRI, RICARDO
BENAVIDESJR., ZACHARY AKEY,
DANIEL PERALES, ALEXANDRE
PENNANT, CHARLES ENMANJR.,
RUBEN TREJO, MICHAEL TUCKER,
MANOLO MAURIZ, MAX HIDALGO,
ESEQUIEL NAVEJAS, MARIO
BELLAMY, NEYSHA DIAZ, JON-
MIKEL MOODY, GIOVANNI PEREZ,
JON-MIKEL MOODY, STEVEN T.
SALMON, PORTALATIN M. TORRES,
JOHN NEGRI,

                 Plaintiffs,

vs.
COBRA ACQUISITIONS, LLC,
ESPADA LOGISTICS AND SECURITY
GROUP, LLC, ESPADA CARIBBEAN,
LLC, JAMES JORRIE, JENNIFER GAY
JORRIE,

                 Defendants.

                       SECOND AMENDED SCHEDULING ORDER

       Before the Court in the above-styled cause of action is the parties’ Joint Motion to

Amend Scheduling Order [#140], by which they ask the Court to extend certain deadlines in the

                                             1
      Case 5:19-cv-00286-JKP-ESC Document 141 Filed 01/04/21 Page 2 of 3




scheduling order to accommodate the parties’ agreement to proceed with representative

discovery in this certified FLSA collective action. The Court will grant the motion.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion to Amend Scheduling

Order [#140] is GRANTED.

       IT IS FURTHER OREDERED that the following amended scheduling order is issued

to control the remaining course of this case.

   1. On or before February 15, 2021, the parties shall file any motion seeking leave to amend
      pleadings or join parties. To the extent it may apply in this case, the deadline for
      Defendant(s) to file a motion to designate responsible third parties, pursuant to Texas
      Civil Practices & Remedies Code § 33.004(a), is February 15, 2021. This deadline
      does not affect a person’s ability to opt into the case pursuant to 29 U.S.C. § 216(b).

   2. Parties asserting claims for relief shall file their designation of testifying experts and
      serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure
      26(a)(2)(B), on or before March 1, 2021.

   3. Parties resisting claims for relief shall file their designation of testifying experts and serve
      on all parties, but not file, the materials required by Federal Rule of Civil Procedure
      26(a)(2)(B), on or before April 1, 2021.

   4. Parties shall file all designations of rebuttal experts and serve on all parties the material
      required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the
      extent not already served, within fourteen days of receipt of the report of the opposing
      expert.

   5. The deadline to file supplemental expert reports required under Federal Rule of Civil
      Procedure 26(e)(2) is at least 30 days before trial. The parties are advised any report filed
      under this deadline may only supplement the initial report and may not introduce new
      opinion or subject matter. This deadline is not intended to provide an extension of the
      deadline by which a party must deliver the substance of its expert information or opinion.

   6. Parties shall initiate all discovery procedures in time to complete discovery on or before
      August 1, 2021. Written discovery requests are not timely if they are filed so close to
      this deadline that under the Federal Rules of Civil Procedure the response would not be
      due until after the expiration of the deadline. See Local Rule CV-16(d). Counsel may by
      agreement continue discovery beyond the deadline. The parties are advised that should
      they agree to extend discovery beyond the deadline, there will be no intervention by the
      Court except in exceptional circumstances. No trial setting or other deadline set forth

                                                 2
  Case 5:19-cv-00286-JKP-ESC Document 141 Filed 01/04/21 Page 3 of 3




   herein will be vacated due to information obtained in post-deadline discovery. See Local
   Rule CV-7(d).

7. Counsel shall confer and file a joint report setting forth the status of settlement
   negotiations on or before August 15, 2021.

8. On or before September 1, 2021, the parties shall file any Daubert motions and
   challenge to or motion to exclude expert witnesses. Any such motion must specifically
   state the basis for the objection and identify the objectionable testimony.

9. On or before September 1, 2021, parties shall file any dispositive motions, including
   motions for summary judgment on all or some of the claims. Further, notwithstanding
   any deadline provided herein, no motion (other than a motion in limine) may be filed
   after this date except for good cause.

10. The Court will set dates for trial and the final pretrial conference after ruling on any
    dispositive motions or after the deadline for such motions passes without a pertinent
    filing. At that time, the Court will also set appropriate deadlines for trial and pretrial
    conference matters.

   IT IS SO ORDERED.

   SIGNED this 4th day of January, 2021.




                                         ELIZABETH S. ("BETSY") CHESTNEY
                                         UNITED STATES MAGISTRATE JUDGE




                                            3
